Per Curiam:
The respondent, who was admitted to the bar in the year 1905, was charged by the Association of the Bar with a number of fraudulent acts, some of minor importance, but all indicating his unfitness to remain a member of the profession. It would serve no good purpose to recount in detail the many instances of fraud and wrongdoing with which he was charged, and which have been fully sustained by the evidence, and which are detailed at length in the report of the official referee filed herewith. Some of these offenses are of a very serious character; others perhaps, standing by themselves, would not be sufficient to require the infliction of the most severe penalty, but taking them altogether, the respondent appears, as has been shown by the evidence, to be a totally unfit person to remain a member of an honorable profession. Many of the charges he made no attempt to defend himself against, and as to others his defense and his testimony in his own behalf is characterized by the official referee, and we think justly, as being evasive and false. The report of the referee is, therefore, approved, and the respondent is disbarred. Present— Ingraham, P. J., Laughlin, Clarke, Scott and Smith, JJ. Respondent disbarred. Order to be settled on notice.